DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered. 
Applicant’s amendment to claims 8, 14 and 19 define over the prior art, claims 8, 14 and 19 are hereby allowed.
Applicant’s argued with respect to claims 1 and 9 that the applied references do not teach the limitations: “such that the fibers of the yarns are arranged in a spiral formation about a yarn axis”. Examiner notes that this new limitation to the claims is not patentable and is addressed in a new rejection below.
Applicant’s arguments with respect to claim 6 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl et al. (US 2014/0119936 A1) hereinafter Dahl in view of Peters et al. (US 2012/0064788 A1) hereinafter Peters.
Dahl teaches a wind turbine blade including an elongated reinforcing structure (6), the reinforcing structure comprising a plurality of strips (15, 16, 17, 18, 19) of fibre-reinforced polymer (para. 0011) arranged into a stack (fig. 2), and each adjacent pair of the plurality of strips including an infusion promoting layer (15) (paras. 0030-0034; 0076) interleaved therebetween (Fig. 2; the two layers 15 constitute an infusion layer interleaved between adjacent layers 16, para. 0024), wherein the infusion promoting layer is a fabric comprising a plurality of twisted yarns (para. 0081-0086; figs. 3-8) wherein the infusion promoting layer is a glass-fibre fabric (para. 0036).  
Dahl does not specifically state and the twisted yarns are formed from glass (para. 0036).
However, Peters teaches a plurality of twisted yarns for use in a wind turbine (para. 0038), the plurality of twisted yarns being formed from glass (para. 0039). Peters states: “Some embodiments of yarns comprising glass compositions of the present invention can demonstrate improved break load retention” (para. 0039).
.
Claims 1, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock et al. (US 2014/0301859 A1) hereinafter Hancock and further in view of Van Hook (US 5,802,839 A1) hereinafter Van.
Regarding claim 1, Dahl teaches a wind turbine blade including an elongated reinforcing structure (6), the reinforcing structure comprising a plurality of strips (15, 16, 17, 18, 19) of fibre-reinforced polymer (para. 0011) arranged into a stack (fig. 2), and each adjacent pair of the plurality of strips including an infusion promoting layer (15) (paras. 0030-0034; 0076) interleaved therebetween (Fig. 2; the two layers 15 constitute an infusion layer interleaved between adjacent layers 16), wherein the infusion promoting layer is a fabric comprising a plurality of twisted yarns (para. 0081-0086; figs. 3-8).
Dahl does not specifically teach the plurality of strips are pultrusions.
However, Hancock teaches a wind turbine blade (7a, 7b, 7c) (Fig. 1) including an elongated reinforcing structure (22) (para. 0112; Figs. 4A-4E). “The reinforcing structure (22) is in the form of stack (27) of layers of pultruded fibrous composite strips” (para. 0127, FIG. 4D). Hancock further states in para. 0080: “the pultruded strips have the property of absorbing the very high bending moments which arise during rotation of wind turbine blades”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dahl by forming the plurality of strips as 
Dahl as modified by Hancock does not specifically teach the fibers of the yarns are arranged in a spiral formation about a yarn axis.
However, Van teaches a structure (20) (Fig. 1) and a load carrying structure (24) comprising a loading carrying element (27). The load carrying element comprising a plurality of twisted yarns (Col. 2, lines 28-35; Figs. 3-4). Van further teaches fibers of the yarns are arranged in spiral formation about a yarn axis (Col. 4, lines 32-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by arranging the fibers of the yarns in a spiral formation about a yarn axis as taught by Van in order to strengthen the blade. 
Regarding claim 9, Dahl teaches a method of assembling a wind turbine blade, comprising:
arranging a plurality of blade components (4, 5) in a blade mould (1); assembling an elongate reinforcing structure (6) in the blade mould relative to the plurality of blade components, wherein the elongate reinforcing structure comprises a plurality of strips of fibre-reinforced polymer arranged in a stack structure (15, 16, 17, 18, 19) (para. 0011, 0076), at least one adjacent pair of the plurality of strips including an infusion promoting layer (15) (paras. 0030-0034; 0076) interleaved therebetween (Fig. 2; the two layers 15 constitute an infusion layer interleaved between adjacent layers 16), wherein the infusion promoting layer is a fabric comprising a plurality of twisted yarns (para. 0081-0086; figs. 3-8).

However, Hancock teaches a wind turbine blade (7a, 7b, 7c) (Fig. 1) including an elongated reinforcing structure (22) (para. 0112; Figs. 4A-4E). “The reinforcing structure (22) is in the form of stack (27) of layers of pultruded fibrous composite strips” (para. 0127, FIG. 4D). Hancock further states in para. 0080: “the pultruded strips have the property of absorbing the very high bending moments which arise during rotation of wind turbine blades”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dahl by forming the plurality of strips as pultrusions as taught by Hancock in order to absorb bending moments during rotation of the wind turbine blade (Hancock, para. 0008).
Dahl as modified by Hancock does not specifically teach the fibers of the yarns are arranged in a spiral formation about a yarn axis.
However, Van teaches a structure (20) (Fig. 1) and a load carrying structure (24) comprising a loading carrying element (27). The load carrying element comprising a plurality of twisted yarns (Col. 2, lines 28-35; Figs. 3-4). Van further teaches fibers of the yarns are arranged in spiral formation about a yarn axis (Col. 4, lines 32-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by arranging the fibers of the yarns in a spiral formation about a yarn axis as taught by Van in order to strengthen the blade. 
Regarding claim 16, Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claim 9. Dahl as modified by Hancock further .
Claims 2-3, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock in view of Van and further in view of Emden et al. (US 2008/0096001 A1) hereinafter Emden.
Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claims 1, 9. Dahl as modified by Hancock and Van does not specifically recite: the fabric areal of the infusion promoting layer is: between approximately 100gsm and 300gsm or is approximately 200gsm.
However, Emden drawn to a fabric comprising yarns disclose that the fabric areal weight could be between approximately 100gsm and 300gsm and approximately 200gsm (para. 0094, 0095).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl so that the fabric have fabric areal weight as taught by Emden in order to obtain the desired weight of the reinforcement structure.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock in view of Van and further in view of Efremova et al. (US 2005/0241119 A1).
Dahl as modified by Hancock and Van teaches all the claimed limitations as sated above in claim 1. Dahl as modified by Hancock and Van does not specifically 
However, Efremova teaches a woven fabric comprising yarns. Efremova discloses in para. 0058, that “the weaving process may include one or more basics weaves such as plain, twill and satin”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl, such that the infusion layer is selected to have a weave patterns as taught by Efromova as known basic ways to weave the fabric of the infusion layer.
Claims 5 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view Hancock in view of Van and further in view of Davis et al. (US 2013/0280477 A1) hereinafter Davis.
Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claims 1 and 9. Dahl as modified by Hancock and Van does not specifically recites the yarns of the infusion promoting layer are oriented in 0/90º configuration or in a ± 45º configuration.
However, Davis teaches a laminate comprising a plurality of carbon fiber fabric woven in an orthogonal or 0/90º configuration (para. 0028, 0073). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Dahl by orienting the yarns in the fabric in the 0/90º configuration as taught by Davis as the orientation affects the tensile strength of the fabric.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dahl in view of Hancock and Van and further in view of  Gruhn et al. (US 2010/0314028 A1) hereinafter Gruhn.
Dahl as modified by Hancock and Van teaches all the claimed limitations as stated above in claim 9. Dahl fails to teach applying one or more straps to the stack structure to prevent relative movement of the plurality of strips.
However, Gruhn teaches a wind comprising a stack structure, the stack structure comprising a plurality of strip (202). Gruhn further teaches applying a strap (302) to the stack structure (figs. 5A, 5B, 6) to prevent relative movements of the plurality of strips (para. 0095-0096).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Dahl by applying at least one strap to the stack structure in order to prevent relative movement of the plurality of strips.
Allowable Subject Matter
Claims 8 and 14 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claims 19-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571 272 4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745